DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/02/2021 has been entered. 
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 08/25/2017 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 12 is withdrawn.  Claim 12, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claim 12 has been rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 4, 6-8, 10, 12-20, 22-24 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: in regards to claims 1 and 8 PCT/JP2014/076012 (hereafter—PCT’012--) in view of Edler et al. US 2006/0216121 (hereafter--Edler--) and in further view of JP 2009-66746 (hereafter--JP’746--).
It has been noted that Kobayashi US 2016/0228952 which is the US PGPub equivalent to PCT’012 document will be used hereafter as the English translation to PCT’012.
In regards to claims 1 and 8, PCT’012 discloses a turning insert (1) comprising a top surface (2); an opposite bottom surface (3); side surfaces (4) connecting the top surface (2) and the bottom surface (3); a reference plane (e.g. taking Figure 2B as reference, refer to an imaginary reference plane taken at a center of the side surfaces 4, the plane being perpendicular to the axis of the insert) located parallel to and between the top surface (2) and the bottom surface (3); an area of the top surface (2) being greater than an area of the bottom surface (3) (see Figure 2B, due to the inclined sloping of the side surface 4, an area of the bottom surface is less than an area of the top surface), wherein both the top (2) and bottom areas are axially projected (e.g. axially extending from) on the reference plane; a center axis extending perpendicular to the reference plane and intersecting the reference plane; and three nose portions (e.g. as per paragraph [0039] of the English translation, PCT’012 discloses a triangular insert shape, therefore, there are three nose portions located at corner portions 5a) formed symmetrically around the center axis, each nose portion (5a) including a first cutting edge (6) a second cutting edge (6) and a convex nose cutting edge (joining cutting edges 6) connecting the first (6) and second (6) cutting edges, wherein in a top view (Figure 2A) the first (6) and second (6) cutting edges on a same nose portion (5a) form a nose angle relative to each other, wherein the first and second cutting edges are linear or straight in a top view (see at least Figure 2A), and wherein a distance from the first cutting edge (6) to the reference plane 
Edler teaches on Figure 5 that it is well known in the art of turning inserts, to have a turning insert (2) having a top surface (11) and a bottom surface (12). The turning insert (2) has convex nose cutting edges (15). Note on Figure 5, that the bottom surface (12) of insert (2) has rotation prevention means 19 that have a main extension, extending completely along a bisector. The Examiner notes that Edler’s rotation prevention means 19, extend completely along the bisector to the respective nose cutting edge and also extend towards at least one side surface (13) (of the insert 2), in the same way as Applicant’s rotation means extend completely along the bisector to the respective nose cutting edge as shown in Figures 18a-18b, of the Drawings as filed. Edler teaches that by having rotation prevention means 19 on the bottom surface, better fixation/stability of the cutting insert in the insert holder and play prevention is obtained (see paragraphs [0008-0010)).
JP’746 further teaches a cutting insert (1) is being disposed on a tool body (10), the tool body (10) having a front end and an opposite rear end, an insert seat (15) formed in the front end in which the turning insert (1) is mountable. JP’746 also teaches that it is well known in the art of turning inserts (1) to have a nose angle a between two cutting edges of the cutting insert 
In regards to claim 1, the closest prior art found, PCT’012--) in view of Edler and in further view of JP’746 do not teach or suggest that there are exactly three rotation prevention means such that their main extension extends completely along the bisector to the respective nose cutting edge, and a further modification of the device of PCT/012 would require altering the way that the device of modified PCT’012 was designed to function. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
In regards to claim 8, the closest prior art found, PCT’012--) in view of Edler and in further view of JP’746 do not teach or suggest “a first side surface includes a first clearance surface adjacent to the first cutting edge, a third clearance surface, and a second clearance surface located between the first clearance surface and the third clearance surface, wherein the third clearance surface forms an angle ε in relation to the bottom surface measured in a plane perpendicular to the first cutting edge, wherein the second clearance surface forms an angle σ in relation to the bottom surface measured in a plane perpendicular to the first cutting edge, wherein the first clearance surface forms an angle Ƴ in relation to the bottom surface measured in a plane perpendicular to the first cutting edge, wherein σ>ε, and wherein the side surfaces of each nose portion are configured symmetrically in relation to a plane perpendicular to the reference plane and including the bisector” and a further modification of the device of PCT/012 would require altering the way that the device of modified PCT’012 was designed to function. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
Claims 18 and 19 are interpreted as dependent on claim 1 and as such, needing all of the allowable claimed limitation of allowed claim 1.  Accordingly, claims 18 and 19 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722